Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the remarks and amendment filed on 1/13/2022 and the Examiner’s Amendment.
2.	The specification has been amended.
3.	Claims 1, 6, 13, 15, 18 have been amended on 1/13/2022.
4.	Claims 11-12 have been canceled, filed on 1/13/2022.
5.	New Claims 21-22 have added, filed on 1/13/2020.
6.	The obvious-ness type of double patenting rejection has been withdrawn due to the amendment of the independent claims.
7.	Claims 3-4 and 17 have been amended in the Examiner’s Amendment. 
8.	Claims 1-10, 13-22 are allowed. 

	EXAMINER’S AMENDMENT	
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Baile Xie (Reg. No. 78,380) on01/24/2022.
The application has been amended as follows:

In the claims:
Claims 3-4 and 17 have been amended.

The list of all claims are attached in the OA.APPENDIX document named:
Examiner_Amendment_17358126.


REASON FOR ALLOWANCE
10.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a method/system comprising: storing, by a  blockchain node, a hotspot code marked by the hotspot identifier; when executing a second smart contract, in response to determining that second machine code of the second smart contract is not locally stored, querying, by the blockchain node, a current Just-in-time  compilation status of second code of the second smart contract, and executing, by the blockchain node, the second smart contract using the second code of the second smart contract based on a result of the querying.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

BOELDERL-ERMEL (US 20200371487) discloses: a system including a blockchain infrastructure, a control node, and a third-party node according to various examples. program code include both machine code produced by a compiler and higher level program code that is executed using an interpreter; source code for compilation and execution by a just-in-time compiler, A "smart contract" or a smart-contract process" or "smart-contract functionality" can refer to the execution of program code, the block header of a block of the blockchain or the data block header of a data block or only a part of the transaction of a data block. The smart contract is preferably saved in a transaction of the distributed database--e.g., a blockchain--, e.g., in a data block. The term "computer" or "device" can relate to a computer (system), a client, a smartphone, a device or a server that are arranged outside of the blockchain, respectively or are not participants of the distributed database infrastructure, i.e., do not execute 

Isaacson (US 20200167870) discloses: a distributed software execution platform where "smart contract" software may execute. In some implementations, blockchain serves as a record of provenance of all components and data in the resulting asset profile and related contracts. The final winning proposal is converted into a smart contract on the blockchain (809). A smart contract is executable program code or a function that can be executed automatically by the blockchain to perform future transactions with the rules specified in the smart contract based on blockchain records that relate to the smart contract. The final phase of the system is to fulfill contractual obligations as expressed in the blockchain and smart contract (110). The parties can conduct business related to the asset profile and contract, and where a smart contract is published to the blockchain as described such business and related transactions can be automatically carried out.

Gray (US 10447478) discloses:  Cryptographic applications for a blockchain system; A method is provided for delegating behavior of a smart contract associated with a blockchain to code that is not part of the blockchain. A system directs execution by a virtual machine of the smart contract. During execution of the smart contract, the smart contract sends to a cryptlet container service, via a cryptodelegate, a request to delegate a behavior to a cryptlet that executes on an attested host. During execution the cryptlet container service identifies a host for executing code of the cryptlet in an appropriate cryptlet container.

 Roets (US  10565386) discloses: Security systems and methods based on cryptographic utility token inventory tenure; uploads a smart contract update 1020 containing a smart contract or other device-executable code component 630 that becomes a definitive version 852 of that module; executing the first version of the first smart contract so as to retrieve first cryptographically authenticatable node data in a first cryptographically authenticatable node by executing the first version of the 

Blankstein (US 10699269) discloses: System and method for smart contract publishing.

Title: Adding concurrency to smart contracts, author: T Dickerson, published on 2019

Title: Untangling blockchain: A data processing view of blockchain systems; author: TTA Dinh,, published on 2018.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Friday from 9:00 A.M- 5:00 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196